Cite as: 565 U. S. ____ (2012)            1

                           Per Curiam

SUPREME COURT OF THE UNITED STATES
  JOHN E. WETZEL, SECRETARY, PENNSYLVANIA


    DEPARTMENT OF CORRECTIONS, ET AL. v.

                                        

              JAMES LAMBERT
  

   ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED


    STATES COURT OF APPEALS FOR THE THIRD CIRCUIT


             No. 11–38. Decided February 21, 2012

                                                 


  PER CURIAM.
  James Lambert was convicted and sentenced to death in
1984 for the murder of two patrons during a robbery of
Prince’s Lounge in Philadelphia, Pennsylvania. One of
the Commonwealth’s primary witnesses at Lambert’s trial
was Bernard Jackson, who admitted to being involved in
the robbery and identified Bruce Reese and Lambert as
his accomplices. Almost 20 years later, Lambert brought a
claim for postconviction relief in Pennsylvania state court,
alleging that the Commonwealth had failed to disclose,
inter alia, a “police activity sheet” in violation of Brady v.
Maryland, 373 U. S. 83 (1963). This document, dated
October 25, 1982, noted that a photo display containing
a picture of an individual named Lawrence Woodlock was
shown to two witnesses to the Prince’s Lounge robbery,
but that “[n]o identification was made.” Exh. 1, App. to
Brief in Opposition. The document further noted that
“Mr. WOODLOCK is named as co-defendant” by Jackson,
who was in custody at the time on several charges and had
admitted to involvement in at least 13 armed robberies of
bars. Ibid. The activity sheet did not indicate whether
Jackson’s reference was to the Prince’s Lounge crime or
one of the others. The sheet bore the names of the law
enforcement officers involved in the investigation of the
Prince’s Lounge robbery. It also bore the names of the
robbery’s murder victims, as well as the police case num-
bers for those murders. The Commonwealth has identified
2                   WETZEL v. LAMBERT

                         Per Curiam

no evidence that Woodlock was ever investigated for any
other robbery, or that his photo was shown to a witness in
any other robbery.
   Lambert claimed that the activity sheet was exculpa-
tory, because it suggested that someone other than or in
addition to him, Jackson, and Reese was involved in the
Prince’s Lounge crime. Commonwealth v. Lambert, 584
Pa. 461, 472, 884 A. 2d 848, 855 (2005). Lambert also
argued that he could have used the activity sheet to im-
peach Jackson’s testimony at trial, because the statement
attributed to Jackson suggested that Jackson had identi-
fied Woodlock as a participant prior to identifying Lam-
bert. Ibid.
   The Commonwealth countered that the asserted “state-
ment” by Jackson reflected in the activity sheet was in fact
nothing more than an “ambiguously worded notation.”
Ibid. The Commonwealth argued that this notation sim-
ply indicated that Jackson had named Woodlock as a “co-
defendant” in some incident, without specifying whether
Woodlock was said to be involved in the Prince’s Lounge
robbery or one of the dozen other robberies in which
Jackson had admitted participating. In this regard, the
Commonwealth noted that Woodlock’s name was not
mentioned anywhere else in the police records, trial
proceedings, or Jackson’s statements about the Prince’s
Lounge robbery. As the Commonwealth has put it, “it
seems likely that Jackson identified [Woodlock] as a par-
ticipant in one of his many other robberies, and police
simply confirmed that Woodlock had nothing to do with
this case.” Reply to Brief in Opposition 2. The Common-
wealth “further note[d]” that the document would not have
advanced any impeachment of Jackson, because he had
already been extensively impeached at trial. Lambert, 584
Pa., at 472, 884 A. 2d, at 855. Thus, according to the
Commonwealth, the “ambiguous reference to Woodlock”
would not have discredited Jackson any further. Ibid.
                 Cite as: 565 U. S. ____ (2012)           3

                          Per Curiam

   The Pennsylvania Supreme Court agreed with the
Commonwealth and unanimously rejected Lambert’s
Brady claim, holding that the disputed document was not
material. Id., at 472–473, 848 A. 2d, at 855–856. The
court concluded that there was no reasonable probability
that the result of Lambert’s trial would have been differ-
ent had the document been disclosed. Ibid. See Strickler
v. Greene, 527 U. S. 263, 281 (1999). Calling Lambert’s
claim that the reference to Woodlock “automatically”
meant someone else was involved in the Prince’s Lounge
robbery “purely speculative at best,” the court noted that
“the police must not have had reason to consider Woodlock
a potential codefendant in this case as his name is not
mentioned anywhere else in the police investigation files.”
584 Pa., at 473, 884 A. 2d, at 855. “Moreover,” the court
continued, the document “would not have materially fur-
thered the impeachment of Jackson at trial as he was
already extensively impeached by both [Lambert] and
Reese.” Ibid.
   Lambert filed a petition for a writ of habeas corpus in
the Eastern District of Pennsylvania under 28 U. S. C.
§2254, claiming, inter alia, that the Commonwealth’s
failure to disclose the document violated his rights under
Brady. The District Court denied the writ, holding that
the state courts’ determination that the notations “were
not exculpatory or impeaching” was “reasonable.” Lam-
bert v. Beard, Civ. Action No. 02–9034 (July 24, 2007),
App. to Pet. for Cert. 34, 36. The court explained that
“[t]he various notations and statements which [Lambert]
claims the Commonwealth should have disclosed are en-
tirely ambiguous, and would have required the state
courts to speculate to conclude they were favorable for
Lambert and material to his guilt or punishment.” Id.,
at 36.
   On appeal, however, the Court of Appeals for the Third
Circuit reversed and granted the writ. 633 F. 3d 126
4                  WETZEL v. LAMBERT

                        Per Curiam

(2011). The Third Circuit concluded that it was “patently
unreasonable” for the Pennsylvania Supreme Court to
presume that whenever a witness is impeached in one
manner, any other impeachment evidence would be im-
material. Id., at 134. According to the Third Circuit, the
notation that Jackson had identified Woodlock as a “co-
defendant” would have “opened an entirely new line of
impeachment” because the prosecutor at trial had relied
on the fact that Jackson had consistently named Lambert
as the third participant in the robbery. Id., at 135. The
Commonwealth petitioned for certiorari.
   The Antiterrorism and Effective Death Penalty Act of
1996 (AEDPA) precludes a federal court from granting a
writ of habeas corpus to a state prisoner unless the state
court’s adjudication of his claim “resulted in a decision
that was contrary to, or involved an unreasonable applica-
tion of, clearly established Federal law, as determined by
the Supreme Court of the United States.” 28 U. S. C.
§2254(d)(1). “Under §2254(d), a habeas court must deter-
mine what arguments or theories supported . . . the state
court’s decision; and then it must ask whether it is possi-
ble fairminded jurists could disagree that those arguments
or theories are inconsistent with the holding in a prior
decision of this Court.” Harrington v. Richter, 562 U. S.
___, ___ (2011) (slip op., at 12).
   In this case, however, the Third Circuit overlooked the
determination of the state courts that the notations were,
as the District Court put it, “not exculpatory or impeach-
ing” but instead “entirely ambiguous.” App. to Pet. for
Cert. 34, 36. Instead, the Third Circuit focused solely on
the alternative ground that any impeachment value that
might have been obtained from the notations would have
been cumulative. If the conclusion in the state courts
about the content of the document was reasonable—not
necessarily correct, but reasonable—whatever those courts
had to say about cumulative impeachment evidence would
                     Cite as: 565 U. S. ____ (2012)                     5

                              Per Curiam

be beside the point. The failure of the Third Circuit even
to address the “ambiguous” nature of the notations, and
the “speculat[ive]” nature of Lambert’s reading of them, is
especially surprising, given that this was the basis of the
District Court ruling. Id., at 36.*
  The Court of Appeals ordered that Lambert, convicted of
capital murder nearly 30 years ago, be set free unless the
Commonwealth retried him within 120 days. It did so
because of a police activity sheet noting that Jackson had
identified Woodlock as a “co-defendant,” and bearing other
information associating the sheet with the Prince’s Lounge
robbery. The Court of Appeals, however, failed to address
the state court ruling that the reference to Woodlock was
ambiguous and any connection to the Prince’s Lounge
robbery speculative. That ruling—on which we do not now
opine—may well be reasonable, given that (1) the activity
sheet did not explicitly link Woodlock to the Prince’s
Lounge robbery, (2) Jackson had committed a dozen other
such robberies, (3) Jackson was being held on several
——————
  * The dissent emphasizes that the activity sheet was prepared for the
investigation into the Prince’s Lounge crime. Post, at 1 (opinion of
BREYER, J.). No one disputes that. The ambiguity at issue concerns
whether Jackson’s statement referred to that crime, or one of his many
others. The dissent also finds “no suggestion” that the state courts
believed Jackson’s reference to Woodlock “contained the argued ambi-
guity.” Post, at 3. The Pennsylvania Supreme Court, however, recog-
nized the Commonwealth’s argument that Jackson could have named
Woodlock as a codefendant in some other robbery, and concluded that
“the Commonwealth accurately notes that the police must not have had
reason to consider Woodlock a potential codefendant in this case as his
name is not mentioned anywhere else in the police investigation files.”
Commonwealth v. Lambert, 584 Pa. 461, 473, 884 A. 2d 848, 855 (2005).
The only state court ruling the Third Circuit addressed—the conclusion
that any impeachment evidence would have been cumulative—was one
the state court introduced with “[m]oreover,” confirming that it was an
alternative basis for its decision. Ibid. And the District Court certainly
understood the state court decisions to have considered the reference
ambiguous. See App. to Pet. for Cert. 36.
6                   WETZEL v. LAMBERT

                         Per Curiam

charges when the activity sheet was prepared, (4) Wood-
lock’s name appeared nowhere else in the Prince’s Lounge
files, and (5) the two witnesses from the Prince’s Lounge
robbery who were shown Woodlock’s photo did not identify
him as involved in that crime.
   Any retrial here would take place three decades after the
crime, posing the most daunting difficulties for the prose-
cution. That burden should not be imposed unless each
ground supporting the state court decision is examined
and found to be unreasonable under AEDPA.
   The petition for certiorari and respondent’s motion to
proceed in forma pauperis are granted. The judgment of
the Court of Appeals for the Third Circuit is vacated, and
the case is remanded for proceedings consistent with this
opinion.
                                            It is so ordered.
                  Cite as: 565 U. S. ____ (2012)            1

                     BREYER, J., dissenting

SUPREME COURT OF THE UNITED STATES
  JOHN E. WETZEL, SECRETARY, PENNSYLVANIA


    DEPARTMENT OF CORRECTIONS, ET AL. v.

                                        

              JAMES LAMBERT
  

   ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED


    STATES COURT OF APPEALS FOR THE THIRD CIRCUIT


             No. 11–38. Decided February 21, 2012

                                                 


   JUSTICE BREYER, with whom JUSTICE GINSBURG and
JUSTICE KAGAN join, dissenting.
   The Court grants the Commonwealth of Pennsylvania’s
petition for certiorari and sends this case back to the
Court of Appeals for the Third Circuit, primarily because
the Court believes that the “Circuit overlooked the deter-
mination of the state courts that the [police] notations
were . . . ‘entirely ambiguous.’ ” Ante, at 4 (quoting App. to
Pet. for Cert. 34, 36). I cannot agree.
   For one thing, I cannot accept that the “notations” at
issue are “entirely ambiguous.” I attach a copy of the
relevant police notation. See Appendix, infra. The nota-
tion clearly refers to this case, not to some other case. It
sets forth the file number of this investigation, the inves-
tigators of this crime, the victims of this murder, and
the potential witnesses of these events. It does not refer
specifically to any other robbery. The notation says that
“[a] [p]hoto display was shown to . . . [witnesses in this
case],” and it specifies that the “[p]hoto display contained
a Lawrence WOODLOCK.” In this context, the words
must refer to a display that included persons potentially
involved in this robbery. That being so, the most natural
reading of the statement, “Mr. WOODLOCK is named as
co-defendant by Bernard JACKSON,” is that it too refers
to this murder and not to some other crime. Ibid.
   For another thing, the Circuit did not “overloo[k] the
determination of the state courts that the notations were
2                   WETZEL v. LAMBERT

                     BREYER, J., dissenting

. . . ‘ambiguous.’ ” Ante, at 4 (quoting the Federal District
Court, App. to Pet. for Cert. 34, 36 (emphasis added)).
There were no such state court “determination[s].” Ante,
at 4. Rather, the state trial court wrote that the notation
was not material for Brady purposes only because “Jack-
son was comprehensively impeached” at trial and “it is not
reasonable to believe that Jackson’s further inconsistency
found only in a police activity sheet and not in any of his
statements to police would have caused the jury to dis-
credit him.” Record 228 (emphasis added). As the itali-
cized words make clear, if the trial court expressed any
view about ambiguity, it thought that the police notation
was not ambiguous.
    The Pennsylvania Supreme Court did point out that the
Commonwealth argued that the document was “ ‘ambig-
uously worded.’ ” Commonwealth v. Lambert, 584 Pa.
461, 472, 884 A. 2d 848, 855 (2005). But the court did
not adopt this rationale. Rather, it found the document
not material with respect to impeachment because “[a]ny
additional impeachment of Jackson arising from a police
notation would have been cumulative.” Id., at 473, 884
A. 2d, at 856. The Third Circuit disagreed with the state
courts in respect to this last-mentioned holding. But this
Court does not take issue with the Third Circuit on this
point. The Court points out, instead, that the Pennsylva-
nia Supreme Court used the word “ ‘speculative.’ ” Ante, at
3. But in context it is clear that the court used that word
to refer to Lambert’s claim that the notation showed that
he was innocent. With respect to that claim (not at issue
here), the court wrote: “[Lambert’s] claim that Jackson’s
reference to Woodlock automatically means that someone
other than himself committed the shootings and robbery
is purely speculative at best.” 584 Pa., at 473, 884 A. 2d,
at 855. And it supported the “speculative” nature of the
innocence claim by pointing out that Woodlock’s name “is
not mentioned anywhere else in the police investigation
                 Cite as: 565 U. S. ____ (2012)           3

                    BREYER, J., dissenting

files.” Ibid. There is no suggestion that the notation
contained the argued ambiguity.
   Finally, the Circuit questioned the strength of the case
against Lambert. See Lambert v. Beard, 633 F. 3d 126,
135–136 (CA3 2011). It pointed out that the case against
Lambert was largely based on Jackson’s testimony, ex-
plaining that “without Jackson’s statements to the police,
the Commonwealth could not have indicted Lambert on
these charges.” Id., at 131. Yet Jackson had made “four
prior inconsistent statements to the police about who did
what and who said what on the night in question,” and he
had admitted that his goal in testifying was “to save him-
self from a death sentence.” Ibid. The Circuit could not
“help but observe that the evidence is very strong that
Reese, not Lambert, was the shooter, even assuming that
Lambert (and not Jackson, as two of the barmaids testi-
fied) was in the Prince’s Lounge that night.” Id., at 135.
The Circuit stated: “One wonders how the Commonwealth
could have based this case of first-degree murder on a
Bernard Jackson.” Id., at 131. These statements suggest
that the Commonwealth’s case against Lambert was
unusually weak. If the Commonwealth was wrong, an
innocent man has spent almost 30 years in prison under
sentence of death for a crime he did not commit.
   We do not normally consider questions of the type pre-
sented here, namely fact-specific questions about whether
a lower court properly applied the well-established legal
principles that it sets forth in its opinion. See Kyles v.
Whitley, 514 U. S. 419, 460 (1995) (SCALIA, J., dissenting)
(An “intensely fact-specific case in which the court below
unquestionably applied the correct rule of law and did not
unquestionably err” is “precisely the type of case in which
we are most inclined to deny certiorari”). And, for the
reasons I have stated, I believe the Court is ill advised to
grant certiorari in this case.
   I would deny the Commonwealth’s petition for a writ of
certiorari.
4       WETZEL v. LAMBER T
            E          R

    Appendix to R, J., dissentin
        BREYE opinion of BR EYER, J.
              E                ng

             APPENDIX

              P